THE LAZARD FUNDS, INC. Lazard Fundamental Long/Short Portfolio Supplement to Prospectus dated April 30, 2014 The following replaces the table in "Fees and Expenses" in the Prospectus: Institutional Shares Open Shares R6 Shares Shareholder Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed, on shares owned for 30 days or less) % % % Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % % % Distribution and Service (12b-1) Fees None % None Other Expenses* Dividend and Interest Expenses on Securities Sold Short % % % Remainder of Other Expenses % % % Total Annual Portfolio Operating Expenses % % % *"Other Expenses" are based on estimated amounts for the current fiscal year. The following replaces the "Example" in the Prospectus: This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolio's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Institutional Shares $ $ Open Shares $ $ R6 Shares $ $ Dated:May 14, 2014
